Citation Nr: 0823281	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-18 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left eye 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
frostbite (claimed as arthritis of the back, upper and lower 
extremities due to cold exposure and fall).  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1943 to August 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  

In July 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In July 2008, the veteran clarified that he wanted a Travel 
Board hearing. 

To ensure procedural due process the case is REMANDED for the 
following action:

Schedule the veteran for a personal 
hearing before a Veterans Law Judge at 
the Regional Office. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




